The record discloses that on August 13, 1919, Mack R. Shanks, as county attorney, filed a petition in the county court of Rogers county in the name of the state of Oklahoma, wherein it was sought to forfeit to the state one five-passenger Buick automobile, wherein it was alleged that the same was seized while in the possession of one Otto Scwake, the owner thereof, while said automobile was being used by the owner in violation of the prohibitory laws of the state in conveying intoxicating liquors from a point about two miles north of the town of Tallala to the south line of the said town in Rogers county.
Thereafter Otto Scwake filed an amended plea of intervention, wherein he claimed the ownership of the automobile and specifically denied the allegations of the petition of the plaintiff.
The record discloses that the automobile was siezed under order of the county court aforesaid, by A.C. Dykes, constable, who made a return showing such seizure, and upon the issues joined by the pleadings aforesaid the county court entered a judgment forfeiting the car and ordering that the same be sold, from which judgment the intervener has appealed and commenced this proceeding in error to reverse the same.
The intervener, as plaintiff in error herein, has filed his petition in error, containing numerous assignments of error, and likewise his brief in support of the same, in answer to which the Attorney General has filed an answer brief through his assistant, W.C. Hall, in which he confesses error, stating that this appeal is a parallel case to Orossland v. State, 74 Oklahoma, 176 P. 944, and Baldridge v. State, 80 Okla. 85,194 P. 217, and that the rule announced in said cases is controlling in the instant case; and from an examination of the record, we are of the opinion that this statement of the Attorney General is correct, and upon the confession of error by the Attorney General, and under the rule announced in the decisions of this court, supra, the judgment of the trial court is reversed, and the cause remanded, with directions to the trial court to dismiss the petition of plaintiff.
PITCHFORD, V. C. J., and KANE, MILLER, and KENNAMER, JJ., concur.